--------------------------------------------------------------------------------


Exhibit (10)-jj


BAUSCH & LOMB INCORPORATED
EXECUTIVE DEFERRED COMPENSATION PLAN
FOR POST-2004 DEFERRALS




1.
Introduction
This Executive Deferred Compensation Plan for Post-2004 Deferrals (the "Plan")
provides that Bausch & Lomb Incorporated (the "Company") will make certain
contributions on behalf of eligible executives and permits eligible executives
to defer a portion of their compensation as more particularly described in
Section 2. The Plan is effective for eligible compensation deferred on and after
January 1, 2005 (the “Effective Date”) and amounts deferred before that date
under the Bausch & Lomb Incorporated Executive Deferred Compensation Plan that
are subject to Section 409A (as defined below). Provisions which specify a later
effective date shall be effective on the date specified. The Plan shall be
administered on the basis of a calendar year starting each January 1 (the “Plan
Year”).
 
This Plan is intended to be unfunded for tax and ERISA Title I purposes and to
comply with the requirements of Section 409A of the Internal Revenue Code of
1986, as amended (the "Code"), and the Treasury regulations and other
authoritative guidance issued thereunder ("Section 409A"). This Plan and each of
the transactions authorized or permitted under the terms of this Plan have been
approved by the Board of Directors of the Company.
 
2.
Types of Deferrals
(a) Participant Deferrals. Participants may elect, on a voluntary basis, to
defer the following compensation:
 
(1) For plan years prior to 2007, base salary;
 
(2) Payments under the Annual Incentive Compensation Program ("AICP") or, for
plan years prior to 2007, payments made under a Sales Incentive Program ("SIP");
 
(3) Cash payments made under the Long-Term Performance Unit Plan; and
 
(4) To the extent permitted by Sections 401(k) and 409A of the Code, an elected
percentage of base salary that shall commence after such percentage election
under the 401(k) Account Plan results in a cessation of contributions to the
401(k) Account Plan due to the application of the Code's limitations on
compensation and contributions. A participant who elects to make this deferral
must elect to contribute the same percentage of compensation to this Plan as
he/she elects to contribute to the 401(k) Account Plan for the Plan Year, and
the deferral rules that apply to this Plan shall apply to his/her deferral
election under the 401(k) Account Plan (e.g., once made the election is
irrevocable for the Plan Year, and, with certain exceptions, the election must
be made before the last day of the Plan Year preceding the Plan Year in which
the services giving rise to the compensation relates are to be performed, etc.).
 
(b) Company Deferrals. The Company shall contribute the following amounts on
behalf of participants:
 
(1) If a participant has contributed to the 401(k) Account Plan for the Plan
Year the maximum amounts permitted by the Code, the Company shall make a
matching contribution to this Plan on the excess base salary contributions the
participant makes to this Plan under subsection (a)(4) in the same amount it
would have contributed on behalf of the participant if his or her excess
contribution had been made to the 401(k) Account Plan (ignoring Code limits).
Effective for Plan Years beginning on or after January 1, 2008, the Company
shall make a matching contribution to this Plan on those AICP contributions that
the participant elects to defer into this Plan in the same amount the Company
would have contributed on behalf of the participant if such contribution had
been made to the 401(k) Account Plan (as if the Code limits did not apply). For
the 2006 and 2007 Plan Years, the Company's matching contribution to this Plan
shall be calculated as if the participant had contributed 5% of this AICP to
this Plan even if such amount was not deferred into this Plan.
 
(2) Whether or not a participant actually contributes to the 401(k) Account
Plan, if he or she is eligible to receive a base contribution and/or transition
credit under the 401(k) Account Plan and has compensation for the Plan Year in
excess of the compensation limit under Code Section 401(a)(17), the Company
shall contribute to this Plan the amount of the base contribution and transition
credit it would otherwise have made to the 401(k) Account Plan for the Plan Year
on the participant's compensation in excess of the compensation limit as if the
Code limits did not apply. Effective for Plan Years beginning 2008 and
thereafter, for purposes of this subsection, compensation shall include AICP
payments that were paid in such Plan Years but were deferred into this Plan.
 
(3) If for a Plan Year the participant is entitled to receive a Company
contribution to the 401(k) Account Plan based on transition credits, as soon as
administratively practicable following discrimination testing for the 401(k)
Account Plan, the Company shall make a contribution to this Plan that is equal
to the transition credit (plus interest) that the Company was not able to make
to the 401(k) Account Plan because of the Code Section 401(a)(4)
nondiscrimination rules that apply to the 401(k) Account Plan.
 
3.
Eligible Employees
Commencing on the Effective Date, all U.S. employees who have the title of
Senior Executive/Vice President, General Manager, Executive/Director, Country
Manager or officer of the Company are eligible to make participant deferrals and
to receive Company deferrals as described in Sections 2(a) and (b) above. In
addition, certain designated U.S. executives not otherwise eligible to make
participant deferrals shall be eligible to receive Company deferrals as
described in Section 2(b)(2) and (3).
 
4.
Participant Deferrals
(a) An eligible employee who chooses to defer all or part of the compensation
referred to in Section 2 shall become a participant in the Plan.
 
(b) For deferrals of compensation otherwise payable as base salary, a minimum
amount as determined from time to time by the Plan Administrator (as defined in
Section 10 hereof) must be deferred. A deferral period must be for a minimum 12
months or any other minimum period established by the Plan Administrator. For
deferrals of salary to the Plan in excess of the 401(k) Account Plan limit,
there is no minimum amount of deferral. For deferrals of compensation otherwise
payable under the Long-Term Performance Unit Plan, 100% of the amount payable
must be deferred. Prior to the crediting of deferrals under this Plan, all
applicable FICA and Medicare taxes will be withheld.
 
(c) Except as provided below, a participant's election to defer compensation
must be made by written notice to the Plan Administrator before the last day of
the Plan Year preceding the Plan Year in which the services giving rise to the
compensation relates are to be performed.
 
(1) Effective January 1, 2007, notwithstanding the preceding, if and to the
extent permitted under Section 409A and by the Plan Administrator, an employee
who first attains a position that permits him/her to become eligible in the Plan
(or any similar deferred compensation plan) in the first six months of a Plan
Year may become eligible to participate in the Plan on the following July 1 and
may make an election no later than thirty (30) days after the date he or she
becomes eligible to become a Plan participant to defer compensation earned for
services to be performed after the election. Prior to January 1, 2007,
notwithstanding the preceding, if and to the extent permitted under Section 409A
and by the Plan Administrator, a newly hired employee who is in the class of
employees eligible to participate in the Plan may make an election no later than
thirty (30) days after the date he or she is hired to defer compensation earned
for services to be performed after the election.
 
(2) Also notwithstanding the preceding, if and to the extent permitted by
Section 409A and by the Plan Administrator, a participant may make an election
to defer that portion (if any) of his or her compensation which qualifies as
Performance-Based Compensation no later than six (6) months prior to the last
day of the period over which the services giving rise to the Performance-Based
Compensation are performed. For purposes of the Plan, the term
"Performance-Based Compensation" shall mean that portion of a participant's
compensation which is based on the performance by the participant of services
for the Company over a period of at least twelve (12) months and which qualifies
as "performance-based compensation" under Section 409A.
 
(3) Also notwithstanding the preceding, to the extent permitted under Section
409A and by the Plan Administrator, a participant may make an election to defer
compensation for services performed on or before December 31, 2005 (including,
but not limited to, AICP payments earned in 2004 which are payable in 2005 and
AICP payments earned in 2005 which are payable in 2006) no later than the
earlier of (i) March 15, 2005, or (ii) the date such compensation is otherwise
payable to the participant.
 
(4) Finally, notwithstanding the preceding, deferrals of sales commissions for
the 2006 Plan Year consist of four quarterly payments beginning with the May
payment and ending with the fourth payment in the first quarter of 2007. As of
January 1, 2007, the Plan Administrator has the discretion to change the
deferral cycle or take other action to correct for the one quarter lag
attributable to there being no deferral for the first payment made in 2006.
 
(d) Unless renewed, a deferral election will expire on December 31 of the year
after it is executed.
 
(e) A participant may not elect to change his or her deferral election that is
in effect for a Plan Year, except if and to the extent permitted by the Plan
Administrator and made in accordance with the provisions of Section 409A
specifically relating to the change and/or revocation of deferral elections.
 
(f) A participant's deferrals and the earnings thereon shall be fully and
immediately vested at all times.
 
5.
Participants' Deferral Elections
(a) To defer compensation under the Plan, a participant must give written notice
to the Plan Administrator on such forms or in such manner designated by the Plan
Administrator. This notice must include (1) the amount of percentage of
compensation to be deferred; (2) the selection of an investment account(s) (as
described in Section 7 hereof); (3) the payment commencement date (i.e.,
retirement or a date certain); (4) the method of payment desired (i.e., annual
installments or lump sum) and, if annual, the number of years of substantially
equal installment payments (as permitted by the Plan Administrator); and (5) the
designation of payment to the participant's estate or beneficiary (which may be
the participant's estate or a trust) in the event of the participant's death.
 
(b) In connection with each election to defer compensation, a participant may
irrevocably elect to receive a payout at a specified future date. The date
certain payout shall be a lump sum payment in an amount that is equal to the
compensation deferred, plus, if any, vested Company contributions described in
Section 2(b), together with amounts credited or debited on both such amounts in
the manner provided in Section 7(d). Each date certain payout designated by the
participant must be as of January 1 of a year that is at least two years after
the Plan Year from which the amount is actually deferred, as specifically
elected by the participant. The amount of the payout will be calculated based on
the value of the participant's benefit as of the January 15th following the
designated payout date, and the actual payment will be made within forty-five
(45) days following the January 15th valuation date. By way of example, if a
date certain payout is elected for base salary and/or SIP payments earned during
2005, the earliest date that the participant could elect his benefit to be paid
out would be after January 1, 2008. As another example, if a participant elects
to defer AICP payments earned during 2005 and normally paid in 2006 (but for the
deferral election), the earliest date that the participant could elect to
receive his date certain payout would be after January 1, 2009. Notwithstanding
the foregoing, a participant's designated payment date is subject to the
overriding requirements of Section 8 of the Plan and Code Section 409A.
 
A participant who is an active employee may, with respect to each date certain
payout, on a form determined by the Plan Administrator, make one or more
additional deferral elections (a "Subsequent Election") to defer payment of such
date certain payout to a Plan Year subsequent to the Plan Year originally (or
subsequently) elected; provided that (i) such Subsequent Election may not take
effect until at least 12 months after the date on which the Subsequent Election
is made, (ii) the payment with respect to which such Subsequent Election is made
must be deferred for a period of not less than 5 years from the date such
payment would otherwise have been made; and (iii) the Subsequent Election must
be made at least 12 months prior to the date of the first scheduled payment. By
way of example, a participant who previously elected to have a date certain
payout beginning on January 1, 2008 in respect of his or her base salary and/or
SIP payments earned and deferred during 2005 may elect no later than January 1,
2007 to defer payment of such amounts to a new date certain payout beginning
January 1, 2013.
 
(c) For deferral amounts where the participant has selected retirement as the
payment commencement date, the participant's lump sum payment shall be paid, or
in the case of a participant who elects installment payments, shall commence
after the end of the Plan Year when the participant retires; provided that the
participant retires in the first six months of a Plan Year. The amount of the
payout will be calculated based on the value of the participant's vested benefit
as of the January 15 following the year of retirement, and the actual payment
will be made within forty-five (45) days following the January 15 valuation
date. If such a participant retires in the last 6 months of a Plan Year, the
participant's lump sum payment shall be paid, or in the case of a participant
who elects installment payments, shall commence after the July 1 following the
end of the Plan Year when the participant retires. The amount of the payout will
be calculated based on the value of the participant's vested benefit as of the
July 15 following the year of retirement and the actual payment will be made
within forty-five (45) days following the July 15 valuation date. For example,
if a participant elected to receive his/her benefit as lump sum with retirement
as the payment commencement date and the participant retires on March 15, 2007,
the participant's benefit would be paid within the first 60 days of 2008. If
such a participant retired on September 15, 2007, the participant's benefit
would be paid within the 60 day period following July 1, 2008. The above rules
apply to retirement payout dates commencing on or after January 1, 2007. Prior
to January 1, 2007, retirement payouts shall commence within 60 days after the
end of the Plan Year when the participant retired, provided that payments to
"specified employees" (within the meaning of Section 409A) are delayed until 6
months after termination of employment.
 
A participant who is an active employee and who has selected retirement as the
payment commencement date may, on a form determined by the Plan Administrator,
make one or more additional deferral elections (a "Subsequent Election") to
defer payment and/or change the form of payment to a Plan Year subsequent to the
Plan Year following his Retirement; provided that (i) such Subsequent Election
may not take effect until at least 12 months after the date on which the
Subsequent Election is made, and (ii) the payment with respect to which such
Subsequent Election is made must be deferred for a period of not less than 5
years from the date such payment would otherwise have been made.
 
(d) If a participant elects to receive his or her deferred compensation in
installments, the installment payments will be calculated in the following
manner: the participant's vested account balance as of the January 15 following
the payment date will be multiplied by a fraction, the numerator of which is 1,
and the denominator of which is the number of remaining installment periods. The
payment date shall be the January 1 when payments commence (and each anniversary
thereof), and the actual payment shall be made within 60 days of such date. For
payouts commencing prior to January 1, 2007, the payment date is such date in
January that is designated for purposes of calculating installment payouts.
 
(e) Retirement, for purposes of the Plan shall mean the date on which the
participant has incurred a separation of service with the Company (within the
meaning of Section 409A) after first attaining age 55.
 
(f) If a participant names someone other than his or her spouse as a beneficiary
in the event of participant's death, a spousal consent form must be signed by
that participant's spouse and returned to the Company.
 
6.
Company Deferrals
(a) Company contributions under Section 2(b) shall be made or credited to an
eligible participant's account at such times determined by the Plan
Administrator, but in no event later than a reasonable period of time after the
end of the Plan Year to which the contribution relates. A participant is not
required to make any election to defer Company contributions; such contributions
shall be made automatically on behalf of all eligible participants. If the
participant has provided a written notice with respect to participant deferrals
under Section 5 for the Plan Year, the terms set forth in that notice (except
for the amount of the contribution) shall apply equally to all Company
contributions made with respect to the same Plan Year. If the participant has
not provided a notice for participant deferrals for the Plan Year, benefits
attributable to the Company contributions (if vested) will be paid in accordance
with Section 8(e) (assuming for this purpose that “Termination of Employment”
includes Retirement).
 
(b) For participants first hired by the Company prior to January 1, 2005,
Company contributions and the earnings thereon shall be fully and immediately
vested at all times. For participants first hired by the Company or after
January 1, 2005, Company contributions and the earnings thereon shall be vested
in accordance with the vesting provisions of the Company’s 401(k) Account Plan
as from time to time in effect. Amounts that are unvested at the time of payout
shall be forfeited.
 
7.
Investment Accounts
(a) Monies deferred under the Plan will be transferred to a trusted subject to a
“Rabbi” Trust Agreement between the Company and a trustee designated by the Plan
Administrator (the “Trust”); provided that no such transfer shall be made if
such transfer would result in adverse tax consequences under Section 409A.
 
(b) The rate of return on deferred compensation is determined by the performance
of one or more deferred compensation investment accounts selected by the
participant pursuant to the Plan. Deferred compensation investment accounts
available under the Plan are selected by the Company’s Investment Committee
(“Investment Account(s)”). Information on each Investment Account currently
available under the Plan may be obtained from the Plan Administrator. The
Investment Committee may, from time to time, in its discretion, deem it
necessary or advisable to add or delete Investment Accounts or substitute new
Investment Accounts for existing Investment Accounts. In such an event, the Plan
Administrator will provide participants with reasonable notice of the effective
date of the change to permit participants to change their future investment
elections.
 
(c) All investments in Investment Accounts under the Plan are hypothetical. At
the time of each deferral of compensation into the Plan, a participant will be
credited with an imputed number of shares for the Investment Account(s) selected
by the participant. Thereafter, the value of a participant’s Investment Accounts
will fluctuate in accordance with the actual performance of the Investment
Accounts. Dividends and interest on the imputed shares also will be credited to
the participant’s Investment Account.
 
(d) Earnings/losses on Investment Accounts hypothetically invested in mutual
funds or other assets for which daily pricing is available (“Daily-Priced
Investments”) shall be valued daily in accordance with the relevant terms and
conditions of the Daily-Priced Investments. Earnings/losses on Investment
Accounts hypothetically invested in investments other than Daily-Priced
Investments shall be credited effective on the last business day of each month.
All such earnings are net of expenses.
 
(e) The deferral of compensation on a current basis will be allocated into
Investment Account(s) pursuant to the deferral election determined by the
participant. The allocation must be in whole percentages (e.g., 100% into one
Investment Account, a 60-20-20 split among three Investment Accounts, etc.).
 
(f) A participant may elect to reallocate amounts already in his/her Investment
Accounts among the various Investment Accounts at such times and in accordance
with such procedures as the Plan Administrator may, in its sole discretion,
prescribe; except that a reallocation into or out of the Bausch & Lomb Common
Stock Investment Account by officers of the Company subject to Section 16 of the
Securities Exchange Act of 1934 (i.e., Section 16(b) regulations) may not be
made more than once in any six (6) month period. Company contributions shall
initially be credited to the Bausch & Lomb Common Stock Investment Account.
Prior to August 1, 2005, Company contributions must remain in Company common
stock equivalents. On and after August 1, 2005, a participant may reallocate
Company contributions that have been made to his or her account in the form of
Company common stock equivalents.
 
8.
Payment of Deferred Compensation
(a) A participant’s right to payment of deferred compensation under the Plan is
a contractual obligation of the Company to the participant, and his or her right
to such monies shall be an unsecured claim against the general assets of the
Company. However, the Company has established the Trust as an irrevocable rabbi
trust for participants for the purpose of holding assets used to pay deferred
compensation required by this Plan. The Company shall make periodic
contributions to the Trust as may be required to fund amounts payable under the
Plan; provided that no contributions shall be made if such contributions would
result in adverse tax consequences under Section 409A. The Trust is intended to
provide a participant with assurance that deferred monies will be paid to the
participant in accordance with the Plan, except in the event of the Company’s
bankruptcy or insolvency. Notwithstanding the establishment of the Trust, the
Company remains ultimately responsible to pay deferred compensation to each
participant. This obligation shall be met from the general assets of the Company
if the Trust has insufficient funds to pay benefits.
 
(b) If, in the discretion of the Plan Administrator, a participant has a need
for funds due to an Unforeseeable Financial Emergency, a payment may be made to
the participant from the vested funds in his or her account at a date earlier
than the payment commencement date chosen by the participant at the time of
deferral. A distribution based upon Unforeseeable Financial Emergency shall not
exceed the lesser of the participant’s vested account balance, or the amount
reasonably needed to satisfy the Unforeseeable Financial Emergency plus amounts
necessary to pay taxes reasonably anticipated as a result of the payouts, after
taking into account the extent to which the Unforeseeable Financial Emergency is
or may be relieved through reimbursement or compensation by insurance or
otherwise or by liquidation of the participant’s assets (to the extent the
liquidation of assets would not itself cause severe financial hardship). A
distribution based upon Unforeseeable Financial Emergency shall be permitted
solely to the extent permitted under Section 409A.
 
For purposes of the Plan, the term “Unforeseeable Financial Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the participant that would result in severe financial hardship to the
participant resulting from(i) an illness or accident of the participant, the
participant’s spouse or a dependent of the participant, (ii) a loss of the
participant’s property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the participant, all as determined in the sole discretion of the Plan
Administrator.
 
A participant requesting a distribution on account of an Unforeseeable Financial
Emergency must supply the Plan Administrator with a statement indicating the
nature of the need creating the Unforeseeable Financial Emergency, the fact that
all other available resources are insufficient to meet the need, and any other
information that the Plan Administrator deems necessary to evaluate whether an
Unforeseeable Financial Emergency exists.
 
(c) In the event of a participant’s death before he or she has received all of
the vested deferred compensation payments to which he or she is entitled,
payments will be made to the participant’s estate or beneficiary (as elected by
the participant or, in the absence of an election, to the participant’s estate)
in a single lump sum payment. The amount of the payout will be calculated based
on the value of the participant’s vested benefit as of the January 15th
following the year of the participant’s death, and the actual payment will be
made within forty-five (45) days following the January 15th valuation date.
 
(d) All payments made to participants under the Plan shall be subject to all
taxes required to be withheld under applicable laws and regulations of any
governmental authorities.
 
(e) Notwithstanding any payout election a participant may have made under
Section 5, if a participant experiences a Termination of Employment with the
Company within the first six months of the Plan Year, the participant’s vested
account balance shall be paid in a lump sum after the end of a Plan Year of the
participant’s Termination of Employment. The amount of the payout will be
calculated based on the value of the participant’s vested benefit as of the
January 15th following the year of such termination, and the actual payment will
be made within forty-five (45) days following the January 15th valuation date.
Notwithstanding any payout election a participant may have made under Section 5,
if a participant experiences a Termination of Employment with the Company within
the last six months of a Plan Year, the participant’s vested account balance
shall be paid in a lump sum after the July 1 following the Plan Year of the
participant’s Termination of Employment. The amount of the payout will be
calculated based on the value of the participant’s vested benefit as of the July
15th following the year of such termination, and the actual payment will be made
within forty-five (45) days following the July 15th valuation date. The above
rules apply to Termination of Employment payout dates commencing on or after
January 1, 2007. Prior to that time, Termination of Employment payouts commenced
within 60 days after the end of the Plan Year when the participant terminated
employment, provided that payments to “specified employees” (within the meaning
of Section 409A) were delayed until 6 months after Termination of Employment.
 
“Termination of Employment” shall mean the separation from service with the
Company within the meaning of Section 409A, voluntarily or involuntarily, for
any reason other than Retirement or death. No deferrals shall be permitted from
severance benefits that are paid in lieu of base compensation. For individuals
who separate from service with the Company due to a Retirement (i.e., after
first attaining age 55), refer to Section 5(c) for the distribution rules that
apply to participants who elect retirement as the payment commencement date and
Section 5(b) for the rules that apply to participants who elect a date certain
payout.
 
(f) Subject to Section 409A, upon a Change in Control, notwithstanding a
participant’s payment commencement date with respect to any compensation
deferred hereunder or method of payout with respect to any compensation deferred
hereunder, all amounts in a participant’s deferred compensation account
(including earnings credited thereto) shall be due and payable to the
participant in a cash lump sum within 15 days following the Change in Control.
 
For purposes of this Plan, a “Change in Control” shall mean any of the following
events:
 
(1) Any individual, entity or group (within the meaning of Section 13(d)(3) or
14(d)(2) of the Exchange Act (a "Person") acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such
Person) beneficial ownership (within the meaning of Rule 13d-3 promulgated under
the Exchange Act) of 35% or more of either (A) the then-outstanding shares of
common stock of the Company (the "Outstanding Company Common Stock") or (B) the
combined voting power of the then-outstanding voting securities of the Company
entitled to vote generally in the election of directors (the "Outstanding
Company Voting Securities"); provided, however, that, for purposes of this
Section 8(f), the following acquisitions shall not constitute a Change in
Control: (A) any acquisition directly from the Company, (B) any acquisition by
the Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any of its Affiliates or Subsidiaries
or (D) any acquisition pursuant to a transaction that complies with Sections
8(f)(3)(A), 8(f)(3)(B) and 8(f)(3)(C);
 
(2) Any time at which, during the preceding 12-month period, individuals who, as
of the beginning of such 12-month period, constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director during such 12-month
period whose election, or nomination for election by the Company's stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual were a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
 
(3) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its Subsidiaries (each, a "Business Combination"), in
each case unless, following such Business Combination, (A) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock (or,
for a non-corporate entity, equivalent securities) and the combined voting power
of the then-outstanding voting securities entitled to vote generally in the
election of directors (or, for a non-corporate entity, equivalent governing
body), as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity that, as a result of such
transaction, owns the Company or all or substantially all of the Company's
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities, as the case may be, (B) no Person (excluding any corporation
resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Business
Combination) beneficially owns, directly or indirectly, 35% or more of,
respectively, the then-outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (C)
individuals who were members of the Incumbent Board at the time of the execution
of the initial agreement or of the action of the Board providing for such
Business Combination constitute at least a majority of the members of the board
of directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination; or
 
(4) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
 
9.
Fail-Safe Provision
(a) This Section shall have become operative upon the enactment of any change in
applicable statutory law or the promulgation by the Internal Revenue Service of
a final regulation or other pronouncement having the force of law, which
statutory law, as changed, or final regulation or pronouncement, as promulgated,
would cause any participant to include in his or her federal gross income
amounts accrued by the participant under the Plan on a date (an "Early Taxation
Event") prior to the date on which such amounts are made available to him or her
hereunder; provided, however, that no portion of this Section shall become
operative to the extent that portion would result in a violation of Section
409A.
 
(b) Notwithstanding any other Section of this Plan to the contrary, as of an
Early Taxation Event, the feature or features of this Plan that would cause the
Early Taxation Event shall be null and void, to the extent, and only to the
extent, required to prevent the participant from being required to include in
his or her federal gross income amounts accrued by the participant under the
Plan prior to the date on which such amounts are made available to him or her
hereunder. By way of example, but not by way of limiting the generality of the
foregoing, if a statue is enacted that would require a participant to include in
his or her federal gross income amounts accrued by the participant under the
Plan prior to the date on which such amounts are made available to him or her
because of the participant's right to receive a distribution of a portion of his
or her account under Section 8(b) (a withdrawal for an Unforeseeable Financial
Emergency), the right of all participants to receive distributions under Section
8(b) shall be null and void as of the effective date of that statute. If only a
portion of a participant's account is impacted by the change in the law, then
only such portion shall be subject to this Section, with the remainder of the
account not so affected being subject to such rights and features as if the law
were not changed. If the law only impacts participants who have a certain status
with respect to the Company, then only such participants shall be subject to
this Section.
 
10.
Administration
The Plan Administrator shall be the Executive Benefits Committee which shall be
comprised of such individuals designated by the Compensation Committee of the
Board of Directors. The Plan Administrator and has the authority to control and
manage the operation and administration of the Plan. The Plan Administrator has
full and sole discretionary authority to interpret the Plan, to establish rules
and forms for the Plan and to determine all questions arising in connection with
the Plan. The Investment Committee responsible for investments under the Plan
shall be the Investment Committee of Bausch & Lomb Incorporated.
 
11.
Assignability
No right to receive payments under the Plan is transferable or assignable by a
participant except by will or by the laws of descent and distribution.
 
12.
Business Days
In the event any date specified falls on a Saturday, Sunday, or holiday, such
date will be deemed to refer to the next business day thereafter.
 
13.
Amendment
The Plan may at any time or from time to time be amended or modified by the
Board of Directors or the Compensation Committee. No such amendment or
modification will, without the consent of the participant, adversely affect the
participant's accruals in his or her deferred compensation account.
 
14.
Termination
Although the Company anticipates that it will continue the Plan for an
indefinite period of time, there is no guarantee that the Company will continue
the Plan or will not terminate the Plan at any time in the future. Accordingly,
the Company (through its Board of Directors or the Compensation Committee)
reserves the right to terminate the Plan at any time under such circumstances as
may be permitted from time to time under Section 409A. Upon a complete or
partial termination of the Plan, the deferral elections of the affected
participants shall terminate and their Plan account balances, determined as if
they had experienced a Termination of Employment on the date of Plan
termination, shall, subject to Section 15, be immediately paid to the
participants; provided however, if immediate distribution of a Participant's
account balance on termination is not permitted by Section 409A, the payment of
the account balance shall be made only after Plan benefits otherwise become due
hereunder.
 
15.
Prohibited Acceleration/Distribution Timing
This Section shall take precedence over any other provision of the Plan to the
contrary. No provision of this Plan shall be followed if following the provision
would result in the acceleration of the time or schedule of any payment from the
Plan as would require immediate income tax to participants based on the law in
effect at the time the distribution is to be made, including Section 409A.
 
16.
Claims Procedures
(a) Claim Denials. The Plan Administrator shall maintain procedures with respect
to the filing of claims for benefits under the Plan. Pursuant to such
procedures, any Participant or beneficiary (hereinafter called "claimant") whose
claim for benefits under the Plan is denied shall receive written notice of such
denial. The notice shall set forth: (i) the specific reasons for the denial of
the claim; (ii) a reference to the specific provisions of the Plan on which the
denial is based; (iii) any additional material or information necessary to
perfect the claim and an explanation why such material or information is
necessary; and (iv) a description of the procedures for review of the denial of
the claim and the time limits applicable to such procedures, including a
statement of the claimant's right to bring a civil action under ERISA following
a denial on review.
 
Such notice shall be furnished to the claimant within a reasonable period of
time, but no later than 90 days after receipt of the claim by the Plan, unless
the Plan Administrator determines that special circumstances require an
extension of time for processing the claim. In no event shall such an extension
exceed a period of 90 days from the end of the initial 90-day period. If such an
extension is required, written notice thereof shall be furnished to the claimant
before the end of the initial 90-day period, which shall indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render a decision.
 
(b) Right to a Review of the Denial. Every claimant whose claim for benefits
under the Plan is denied in whole or in part by the Plan Administrator shall
have the right to request a review of the denial. Review shall be granted if it
is requested in writing by the claimant no later than 60 days after the claimant
receives written notice of the denial. The review shall be conducted by the Plan
Administrator.
 
(c) Decision of the Plan Administrator on Appeal. The claimant may submit
written comments, documents, records and other information relating to the
claim, and may review documents, records and other information relevant to the
claim under the applicable standards under ERISA. The Plan Administrator's
decision shall be rendered within 60 days following receipt of the request for
review. If additional processing time is required, the Plan Administrator shall
provide the claimant with written notice thereof, which shall indicate the
special circumstances requiring the additional time and the date by which the
Plan Administrator expects to render a decision. If the Plan Administrator
denies the claim on review, it shall provide the claimant with written notice of
its decision, which shall set forth (i) the specific reasons for the decision,
(ii) reference to the specific provisions of the Plan on which the decision is
based, (iii) a statement of the claimant's right to reasonable access to, and
copies of, all documents, records and other information relevant to the claim
under the applicable standards under ERISA, and (iv) and a statement of the
claimant's right to bring a civil action under ERISA. The Plan Administrator's
decision shall be final and binding on the claimant, and the claimant's heirs,
assigns, administrator, executor, and any other person claiming through the
claimant.
 
 
BAUSCH & LOMB INCORPORATED
 
 
By:          /s/ David R. Nachbar  
Corporate Senior Vice President
Human Resources
 
Dated: November 7, 2006


